ORDER APPROVING CONDITIONAL AGREEMENT IMPOSING A 30-DAY SUSPENSION
Come now the Disciplinary Commission of the. Supreme Court of Indiana and Paul F. Brady, Respondent in this case, and, pursuant to Admission and Discipline Rule 23, Section 11(d) tender to this Court a “Statement of Circumstances and Conditional Agreement for Discipline”, which agreement more fully appears in words and figures as follows, to-wit:
(H. I.)
And this Court, being duly advised, now finds that the Respondent, on April 23, 1979, was convicted upon a plea of guilty, to a charge of failure to file a federal income tax return for the calendar year 1975 by the United States District Court, Southern District of Indiana, Indianapolis Divison. These facts establish that Respondent engaged in illegal conduct involving moral turpitude, conduct that is prejudicial to the administration of justice and conduct that adversely reflects on his fitness to practice law, in violation of D.R. 1-102(A)(3), (5) and (6). We find that the agreed discipline in this case, a suspension from the practice of law in the State of Indiana for thirty (30) days with automatic reinstatement after such period and subject to the provisions of Admission and Discipline Rule 23, Section 4(b), is appropriate discipline in light of the circumstances of this case. This Court also finds that Respondent has complied with the requirements of Admission and Discipline Rule 23, Section 17(a) by delivering to this Court the requisite affidavit.
IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED by this Court that the Conditional Agreement for Discipline tendered in this cause is now accepted and approved. In accordance with such agreement the Respondent, Paul F. Brady, is suspended from the practice of law beginning December 8, 1980, for a period of thirty (30) days.